DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–21 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0104726 A1.

Drawings
The drawings were received on 17 November 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Interpretation
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).

Claim Rejections - 35 USC § 102/103
Claim(s) 1–5, 7–13, and 18–21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoki et al. (JP 2017-004603 A, hereinafter Aoki).
Regarding claim 1, Aoki discloses an electrolytic solution for a lithium ion secondary battery, the electrolytic solution comprising:
an organic solvent mixture (TABLE 7, [0104]); and
an electrolyte salt (see electrolyte, [0104]),
wherein the electrolyte salt includes a lithium salt comprising N-(imide)-based anions and LiPF6 (see electrolyte, [0104]),
the lithium salt comprising N-(imide)-based anions in the electrolytic solution has a concentration of 0.1 mol/L to 1.2 mol/L (TABLE 7, [0104]),
the organic solvent mixture is a mixed solvent including a first solvent (see EC, [0104]) and a second solvent (see TFEP, [0104]),
a peak attributed to vibration of the first solvent in a Raman spectrum shifts from a position before interaction between the first solvent and the electrolyte, due to interaction between the first solvent and the electrolyte salt (see EC, [0104]),
concentration of the LiPF6 is at least 0.5 mol/L (TABLE 7, [0104]),
the second solvent does not interact with the electrolyte salt (see TFEP, [0104]),
the first solvent is contained in a ratio of 40 vol % or more to the whole organic solvent mixture (TABLE 7, [0104]), and
the second solvent is contained in a ratio of 60 vol % or less to the whole organic solvent mixture (TABLE 7, [0104]).
The instant application discloses ethylene carbonate is a first solvent that interacts with the electrolyte salt and show a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (e.g., [0052]); and trifluoroethyl phosphate is a second solvent that does not interact with the electrolyte salt (e.g., [0066]).
Regarding claim 2, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein when the peak attributed to the vibration of the solvent has an intensity Io (see EC, [0104]), and
a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is (see EC, [0104]),
the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (see EC, [0104]).
The instant application discloses ethylene carbonate is a first solvent that wherein when the peak attributed to the vibration of the solvent has an intensity Io, and a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is, the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (e.g., [0052]).
Regarding claims 3 and 8, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the second solvent contains halogen atoms (see TFEP, [0104]).
Regarding claims 4, 9, and 10, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the second solvent is trifluoroethyl phosphate (see TFEP, [0104]).
Regarding claims 5 and 11–13, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the second solvent has a dielectric constant of 10 or less (see TFEP, [0104]).
The instant application discloses trifluoroethyl phosphate is a second solvent that has a dielectric constant of 10 or less (e.g., [0066]).
Regarding claim 21, Aoki discloses all claim limitations set forth above and further discloses an electrolyte solution:
wherein when defining an intensity of a peak attributed to vibration of the solvent in a Raman spectrum as Io, and defining an intensity of a lowered peak of a peak wavelength attributed to vibration of the solvent due to the solvent forming a solvate with the electrolyte salt as is, the second solvent has a ratio Is/Io less than 0.1 (see TFEP, [0104]).
The instant application discloses trifluoroethyl phosphate is a second solvent that has a ratio Is/Io less than 0.1 ([0056], [0066]).
Regarding claim 7, Aoki discloses a lithium ion secondary battery (FIG. 2, [0123]) comprising: a positive electrode (3); a negative electrode (7); and an electrolytic solution comprising:
an organic solvent mixture (TABLE 7, [0104]); and
an electrolyte salt (see electrolyte, [0104]),
wherein the electrolyte salt includes a lithium salt comprising N-(imide)-based anions and LiPF6 (see electrolyte, [0104]),
the lithium salt comprising N-(imide)-based anions in the electrolytic solution has a concentration of 0.1 mol/L to 1.2 mol/L (TABLE 7, [0104]),
the organic solvent mixture is a mixed solvent including a first solvent (see EC, [0104]) and a second solvent (see TFEP, [0104]),
a peak attributed to vibration of the first solvent in a Raman spectrum shifts from a position before interaction between the first solvent and the electrolyte, due to interaction between the first solvent and the electrolyte salt (see EC, [0104]),
concentration of the LiPF6 is at least 0.5 mol/L (TABLE 7, [0104]),
the second solvent does not interact with the electrolyte salt (see TFEP, [0104]),
the first solvent is contained in a ratio of 40 vol % or more to the whole organic solvent mixture (TABLE 7, [0104]), and
the second solvent is contained in a ratio of 60 vol % or less to the whole organic solvent mixture (TABLE 7, [0104]).
The instant application discloses ethylene carbonate is a first solvent that interacts with the electrolyte salt and show a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (e.g., [0052]); and trifluoroethyl phosphate is a second solvent that does not interact with the electrolyte salt (e.g., [0066]).
Regarding claim 18, Aoki discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein when the peak attributed to the vibration of the solvent has an intensity Io (see EC, [0104]), and
a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is (see EC, [104]),
the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (see EC, [104]).
The instant application discloses ethylene carbonate is a first solvent that wherein when the peak attributed to the vibration of the solvent has an intensity Io, and a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is, the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (e.g., [0052]).
Regarding claim 19, Aoki discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the second solvent contains halogen atoms (see TFEP, [0104]).
Regarding claim 20, Aoki discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the second solvent is trifluoroethyl phosphate (see TFEP, [0104]).

Claim Rejections - 35 USC § 103
Claim(s) 6 and 14–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 2017-004603 A) as applied to claim(s) 1–5 above, and further in view of Rhodes et al. (US 2016/0020489 A1, hereinafter Rhodes).
Regarding claims 6 and 14–17, Aoki discloses all claim limitations set forth above, but does not explicitly disclose an electrolytic solution:
wherein cations constituting the electrolyte salt contain quaternary ammonium.
Rhodes discloses an electrolytic solution comprising an electrolyte salt containing a quaternary ammonium cation (see EMI-TFSI, [0057]) to improve the safety of the electrolytic solution (see electrolyte, [0006]). Aoki and Rhodes are analogous art because they are directed to electrolytic solutions for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte salt of Aoki with the quaternary ammonium cation of Rhodes in order to improve the safety of the electrolytic solution.

Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive.
Applicants argue Aoki does not disclose an electrolytic solution made jointly using at least 0.5 mol/L of LiPF6 and a lithium salt comprising N-(imide)-based anions with examples (P11/¶5, 12/¶1). Aoki discloses two specific examples with an electrolytic solution made jointly using at least 0.5 mol/L of LiPF6 and a lithium salt comprising N-(imide)-based anions (TABLE 7, [0104]). Therefore Aoki discloses an electrolytic solution made jointly using at least 0.5 mol/L of LiPF6 and a lithium salt comprising N-(imide)-based anions with examples
Applicants argue the electrolytic solution for a lithium ion secondary battery according to claim 1 after amendment, by containing predetermined amounts of the first solvent and the second solvent, and containing predetermined amounts of the lithium salt consisting of N-(imide)-based anions as the electrolyte salt and LIPF6, since a coating derived from a decomposition product of the N-(imide)-based anions is formed on the aluminum surface, and it is possible to suppress the corrosion reaction of aluminum, high charge/discharge efficiency can be obtained (P12/¶1). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04.
Applicants argue Rhodes neither describes nor suggests an electrolytic solution made jointly using at least 0.5 mol/L of LiPF6 and a lithium salt comprising N-(imide)-based anions (P12/¶3). Note that while Rhodes does not disclose all the features of the present claimed invention, Rhodes is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an electrolyte salt containing a quaternary ammonium, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 109411812 A) discloses an electrolyte solution comprising an organic solvent mixture (TABLE 1, [0048]); and an electrolyte salt (see electrolyte, [0048]), wherein the electrolyte salt includes a lithium salt comprising N-(imide)-based anions and LiPF6 (see electrolyte, [0048]), the lithium salt comprising N-(imide)-based anions in the electrolytic solution has a concentration of 0.1 mol/L to 1.2 mol/L (TABLE 1, [0048]), the organic solvent mixture is a mixed solvent including a first solvent and a second solvent (TABLE 1, [0048]), a peak attributed to vibration of the first solvent in a Raman spectrum shifts from a position before interaction between the first solvent and the electrolyte, due to interaction between the first solvent and the electrolyte salt (see EC, [0048]), concentration of the LiPF6 is at least 0.5 mol/L (TABLE 1, [0048]), the second solvent does not interact with the electrolyte salt (see TTFP, [0048]), the first solvent is contained in a ratio of 40 vol % or more to the whole organic solvent mixture (TABLE 1, [0048]), and the second solvent is contained in a ratio of 60 vol % or less to the whole organic solvent mixture (TABLE 1, [0048]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725